

116 S2801 IS: To strengthen the United States Interagency Council on Homelessness. 
U.S. Senate
2019-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2801IN THE SENATE OF THE UNITED STATESNovember 6, 2019Mr. Reed (for himself, Ms. Collins, Ms. Klobuchar, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo strengthen the United States Interagency Council on Homelessness. 
	
		1.Authorization of appropriations for Interagency Council on Homelessness
 (a)In generalTitle II of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11311 et seq.) is amended— (1)in section 208 (42 U.S.C. 11318), by striking to carry out this title $3,000,000 for fiscal year 2010 and such sums as may be necessary for fiscal years 2011 and inserting such sums as may be necessary to carry out this title;
 (2)by striking section 209 (42 U.S.C. 11319); and (3)by redesignating section 210 (42 U.S.C. 11320) as section 209.
 (b)Technical and conforming amendmentsThe table of contents in section 101(b) of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11301 note) is amended by striking the items relating to sections 209 and 210 and inserting the following:
				Sec. 209. Encouragement of State involvement..